       Case 18-20484 Document 49 Filed in TXSB on 06/30/21 Page 1 of 2




                       United States Bankruptcy Court
                            For the Southern District of Texas
                                 Corpus Christi Division
In re: Cryer, Teresa Brown                            §      Case No.         18-20484
                                                      §
                                                      §
Debtor(s)                                             §

            NOTICE OF FEES DUE PURSUANT TO FIXED FEE AGREEMENT
               FOR REVIEW OF A NOTICE BY MORTGAGE HOLDER
                   OF ADJUSTED PAYMENT AMOUNT (DOC.#46)

      TO THE HONORABLE JUDGE OF SAID COURT:

      Joel Gonzalez, counsel for Debtor(s) Cryer, Teresa Brown, entered into a fixed fee

      agreement for the representation of the debtor(s). This agreement was approved by

      Court

       Order.

      1.        Joel Gonzalez, attorney for debtor(s) and The Law Office of Gonzalez, PLLC,
                have reviewed the Notice of Mortgage Payment Change or Notice of Mortgage
                Payment Adjustment filed by Cornerstone Home Lending, Inc. on March 26,
                2021 in the Debtor(s) bankruptcy case.



      2.        The Notice of Mortgage Payment Change or Notice of Mortgage Payment
                Adjustment was filed 120 days or more after confirmation of the plan. Joel
                Gonzalez, has not been paid directly by Debtor(s) for this.



      3.        Therefore, Joel Gonzalez, attorney for the debtor(s) should be paid $300.00 by the
                Chapter 13 Trustee through the confirmed plan pursuant to fixed fee agreement.
        Case 18-20484 Document 49 Filed in TXSB on 06/30/21 Page 2 of 2




                                              Respectfully submitted,
                                              The Law Offices of Joel Gonzalez, PLLC

                                              /s/ Joel Gonzalez
Dated:06/30/2021                              Joel Gonzalez
                                              State Bar No. 24053233
                                              Federal I.D. No. 632677
                                              700 Everhart Rd., Ste. G-1
                                              Corpus Christi, Texas 78411
                                              Telephone No. 361-887-6363
                                              email: joel@jglegalgroup.com
                                              Attorney for the Debtor(s)

                                 CERTIFICATE OF SERVICE
      This is to certify that on this day, a true and correct copy of the foregoing was/were
served via U.S. Mail, postage prepaid to the following parties:
TRUSTEES
Cindy Boudloche, Trustee                              United States Trustee
555 N. Carancahua, Ste. 600                           515 Rusk, Suite 3516
Corpus Christi, TX 78475                              Houston, TX 77002

DEBTOR
Cryer, Teresa Brown
226 Lakeview Drive
Mathis, TX. 78368




                                              Respectfully submitted,
                                              The Law Offices of Joel Gonzalez, PLLC

06/30/2021                                    /s/ Joel Gonzalez
Dated                                         Joel Gonzalez
                                              State Bar No. 24053233
                                              Federal I.D. No. 632677
